DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  in claim 20, the second from last line, “the electric motor” should be –the electric motor unit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Osada (JP05132263, “Osada”, using machine translation) in view of Zeng (CN104843566, “Zeng”, using machine translation).
Re claim 19, Osada discloses a drive unit for an elevator system that comprises a first elevator shaft 20 (fig 1, para [0015]), a second elevator shaft (figs 1 & 5, para [0001]-[0002] & [0006], discloses elevator for high rise building & prior art fig 5 shows the horizontal pathway connecting to shafts 2 & 3 for high rise building; appears fig 1 employed for moving car 23 in similar manner), vertical guide rails 21 in the first and second elevator shafts 20 (fig 1, para [0015]), a horizontal guide rail 38 configured to connect the vertical guide rails 21 in the first and second elevator shafts 20 (fig 1, para [0016], lns 6-9), elevator cars 23 that are movable independent of one another along the vertical guide rails 22 (figs 1-2 & 5, para [0006] & [0015]), a rotatable rail segment 40 (figs 1-2, para [0017]) that is configured to be transferred by the drive unit (figs 1-2, para [0017] & [0020], drive unit that drives shaft 41) from a vertical alignment into a horizontal alignment so that the elevator cars 23 can be transferred from the vertical guide rails 21 to the horizontal guide rail 38 (figs 1-2, para [0020]), the drive unit comprising: 
a rotating shaft 41 (figs 1-2, para [0017]) to be at least indirectly fastened to the rotatable rail segment 40 (figs 1-2); and 
a stationary portion of the drive unit (fig 2, para [0017], shaft 41 rotates therefore drive unit inherently has stationary portion) configured to be at least indirectly fastened to a wall of the first elevator shaft 20 or the second elevator shaft (figs 1-2, from figures it is inherent that the stationary portion of the drive unit is at least indirectly connected to a wall of 20 in order to rotate 41); and

Osada discloses claim 19 as discussed above, but is silent with respect to:
a rotor plate configured to be at least indirectly fastened to the rotatable rail segment;
a base plate disposed opposite said rotor plate and configured to be at least indirectly fastened to a wall of the first elevator shaft or the second elevator shaft;
a bearing unit coupled to and disposed between each of said rotor plate and said base plate, and configured to permit rotational movement of said rotor plate relative to said base plate about a common drive axis when one of the elevator cars is positioned on the rotatable rail segment on said rotor plate, and further configured to support the weight of both of the rotatable rail segment and the one elevator car during the rotational movement of both the rotor plate and attached rotatable rail segment on which the elevator car is positioned; and 
an electric motor unit configured to selectively drive a rotational movement of said rotor plate relative to said base plate, said bearing unit and electric motor unit being disposed coaxially about the common drive axis so as to be both axially overlapping and radially adjacent to one another.
Zeng discloses a rotor plate 2 (fig 1, pg 2, 2nd para & pg 2, 5th para);
nd para, lns 8-9 to 3rd para) disposed opposite said rotor plate (fig 1);
a bearing unit 8 (fig 1, pg 2, 4th para) coupled to and disposed between each of said rotor plate 2 and said base plate 7 (fig 1), and configured to permit rotational movement of said rotor plate 2 relative to said base plate about a common drive axis (fig 1, pg 2, 6th para, common drive axis is dash-dot line in fig); and 
an electric motor unit (fig 1, pg 2, 2nd para, ln 2, includes 1 & 3) configured to selectively drive a rotational movement of said rotor plate 2 relative to said base plate 7 (fig 1, pg 2, 6th para), said bearing unit 8 and electric motor unit being disposed coaxially about the common drive axis so as to be both axially overlapping and radially adjacent to one another (fig 1, pg 2, 4th para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive unit of Osada to have a rotor plate; a base plate disposed opposite said rotor plate; a bearing unit coupled to and disposed between each of said rotor plate and said base plate, and configured to permit rotational movement of said rotor plate relative to said base plate about a common drive axis; and an electric motor unit configured to selectively drive a rotational movement of said rotor plate relative to said base plate, said bearing unit and electric motor unit being disposed coaxially about the common drive axis so as to be both axially overlapping and radially adjacent to one another, as disclosed by Zeng, in order to reduce axial space of the drive unit, as taught by Zeng (pg 1, 1st & 5th para under “Summary of the invention”).
It is pointed out that Osada in view of Zeng discloses: 
the bearing unit is configured to permit rotation movement of said rotor plate relative to the base plate about the common axis when one of the elevator cars is positioned on the rotatable rail segment on said rotor plate since the rotating shaft 41 of the drive unit of Osada is capable of the claimed functions and the electric motor unit and bearing unit 8 of Zeng will be connected to the rotating shaft 41 the rotatable rail segment 40 to rotate the rotatable rail segment; and 
the bearing unit is further configured to support the weight of both of the rotatable rail segment and the one elevator car during the rotational movement of both the rotor plate and attached rotatable rail segment on which the elevator car is positioned, since Osada already employs the rotating shaft 41 of the drive unit to rotate and support the weight of the rotatable rail segment 40 and elevator car 23; and the electric motor unit and bearing unit 8 of Zeng will be connected to the rotating shaft 41 the rotatable rail segment 40 to rotate the rotatable rail segment and the bearing unit 8 of Zeng can rotate while supporting the weight of an elevator car. 
Re claim 20, Osada in view of Zeng disclose claim 19, as discussed above. Osada is silent with respect to a brake unit disposed coaxially about the common drive axis and both radially adjacent and axially overlapping at least on of said bearing unit or said electric motor unit, wherein in a first configuration the electric motor unit is arranged radially outwardly, the brake unit is arranged radially inwardly, and the bearing unit is arranged radially between the brake unit and the electric motor unit, or in a second configuration the brake unit is arranged radially outwardly, the bearing unit is arranged radially inwardly, and the electric motor is arranged radially between the brake unit and the bearing unit.
Zeng discloses a brake unit 5 (fig 1, pg 2, 2nd para) disposed coaxially about the common drive axis (fig 1, pg 2, 5th para, brake disc 9 is coaxially w/ the common drive axis) and both radially adjacent and axially overlapping at least on of said bearing unit 8 (fig 1, 8 axially overlaps w/ 5) or said electric motor unit (fig 1, both 5 & 9 overlap w/ 1 & 3), wherein 
the brake unit 5 is arranged radially outwardly, the bearing unit 8 is arranged radially inwardly, and the electric motor is arranged radially between the brake unit 5 and the bearing unit 8 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive unit of Osada in view of Zeng to have a brake unit disposed coaxially about the common drive axis and both radially adjacent and axially overlapping at least on of said bearing unit or said electric motor unit, wherein the brake unit is arranged radially outwardly, the bearing unit is arranged radially inwardly, and the electric motor is arranged radially between the brake unit and the bearing unit, as disclosed by Zeng, in order to reduce axial space of the drive unit, as taught by Zeng (pg 1, 1st & 5th para under “Summary of the invention”).
Re claim 22, Osada in view of Zeng disclose claim 19, as discussed above. Osada is silent with respect to said electric motor unit is an external rotor motor wherein radially external permanent magnets are disposed radially adjacent to radially internal stator coils.
Zeng discloses said electric motor unit is an external rotor motor (fig 1, pg 2, 2nd para) wherein radially external permanent magnets 3 (fig 1, pg 2, 2nd para) are disposed radially adjacent to radially internal stator coils (fig 1, pg 2, 2nd para).
st & 5th para under “Summary of the invention”).
Re claim 23, Osada in view of Zeng disclose claim 19, as discussed above. Osada is silent with respect to said bearing unit is configured to bear fully a weight of one of the elevator cars.
Zeng discloses said bearing unit 8 is configured to bear fully a weight of one of the elevator cars (pg 1, 1st para under “Statement of the invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing unit of Osada in view of Zeng to bear fully a weight of one of the elevator cars, as disclosed by Zeng, since the bearing unit is capable of bear fully a weight of one of the elevator cars, as taught by Zeng (pg 1, 1st para under “Statement of the invention”).
Re claim 24, Osada in view of Zeng disclose claim 19, as discussed above. Osada is silent with respect to said bearing unit includes an inner bearing ring and an outer bearing ring, wherein at least one of: said inner bearing ring is coupled to said rotor plate and configured to permit the coupling of a rotary frame to said inner bearing ring via a screw connection, or said outer bearing ring is directly coupled to said base plate.
Zeng discloses said bearing unit includes an inner bearing ring and an outer bearing ring (figs 1 & below), wherein at least one of: 
said inner bearing ring is coupled to said rotor plate 2 (figs 1 & below, coupled to 2 through remainder of bearing 8) and configured to permit the coupling of a rotary frame (figs 1 & below, pg 2, 2nd para, rotary frame covering encoder 4) to said inner bearing ring via a screw connection (figs 1 & below, inner ring coupled to rotary frame through rest of bearing & rotor plate 2), or 
said outer bearing ring is directly coupled to said base plate 7 (figs 1 & below, outer ring part of bearing 8 & bearing 8 is directly coupled to 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing unit of Osada in view of Zeng to include an inner bearing ring and an outer bearing ring, wherein at least one of: said inner bearing ring is coupled to said rotor plate and configured to permit the coupling of a rotary frame to said inner bearing ring via a screw connection, or said outer bearing ring is directly coupled to said base plate, as disclosed by Zeng, in order to reduce axial space of the drive unit, as taught by Zeng (pg 2, 1st & 5th para under “Summary of the invention”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Zeng and in further view of Blanchard et al. (US4866321, “Blanchard”).
Re claim 21, Osada in view of Zeng disclose claim 20, as discussed above. Osada is silent with respect to at least one of the common drive axis is aligned coaxially 
Zeng discloses the electric motor 1-3 is a traction motor (pg 2, 2nd para, lns 1-2). 
Blanchard discloses traction motors operate with high torque at low speeds and do not need mechanical transmissions (col 1, lns 14-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive unit of Osada in view of Zeng as a gear mechanism-free, since a traction motor, as disclosed by Zeng, does not require mechanical transmissions, such as gears, as taught by Blanchard (col 1, lns 14-24).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Zeng and in further view of Nishihara (JP2013090504, “Nishihara”, using machine translation).
Re claim 25, Osada in view of Zeng disclose claim 19 as discussed above. Osada is silent with respect to said electric motor unit includes stator coils distributed over a periphery of said electric motor unit, and wherein each of said stator coils is connected to one of at least three stand-alone inverter systems.
Nishihara discloses said electric motor unit includes stator coils distributed over a periphery of said electric motor unit 30 (fig 1, pg 2, lns 2-6, note: employing teaching of three stator coils as recited on pg 5, last 7 lns, but has similar coils as coils M1 & M2 in fig 1; inherent stator coil are distributed over a periphery of 30 in order to interact with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electric motor unit of Osada in view of Zeng to include stator coils distributed over a periphery of said electric motor unit, and wherein each of said stator coils is connected to one of at least three stand-alone inverter systems, as disclosed by Nishihara, in order to prevent the electric motor unit from failing, as taught by Nishihara (pg 2, lns 2-22).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Zeng and Nishihara and in further view of Rittenhouse (US8922087, “Rittenhouse”)
Re claim 26, Osada in view of Zeng and Nishihara disclose claim 25, as discussed above. Osada is silent with respect to the electric motor unit comprises a plurality of position sensors that each determine a rotor position of the electric motor unit, wherein one of the position sensors is exclusively assigned to each of the at least three stand-alone inverter systems.
Rittenhouse discloses a plurality of position sensors h1-h3 (figs 2b-c, col 7, lns 38-54) that each determine a rotor position of the electric motor unit (col 7, lns 38-54), wherein one of the position sensors h1-h3 is exclusively assigned to each of the at least three stand-alone coils (figs 1a & 2b-c, col 7, lns 49-54 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electric motor unit of Osada in view 

It is pointed out that Osada in view of Zeng, Nishihara and Rittenhouse disclose the position sensors is exclusively assigned to each of the at least three stand-alone inverter systems since Nishihara discloses the electric motor unit has separate coils each controlled by it own inverter; and Rittenhouse discloses each separate coil has its own position sensors.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Osada  in view of Zeng and in further view of Rittenhouse.
Re claim 27, Osada in view of Zeng disclose claim 19, as discussed above. Osada is silent with respect to said electric motor unit comprises a plurality of stator coils distributed over a periphery of said electric motor unit and spaced apart by a first amount in a peripheral direction, wherein two adjacent stator coils are disposed at a peripheral position and are spaced apart by a second amount in the peripheral direction that is larger than the first amount, so as to form a peripheral gap therebetween, said drive unit further comprising a plurality of supply lines that are guided in a radial direction through said peripheral gap.
Rittenhouse discloses the electric motor unit comprises a plurality of stator coils 104 distributed over a periphery of said electric motor unit (fig 1a) and spaced 

    PNG
    media_image1.png
    408
    497
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electric motor unit of Osada in view of Zeng to comprise a plurality of stator coils distributed over a periphery of said electric motor unit and spaced apart by a first amount in a peripheral direction, wherein two adjacent stator coils are disposed at a peripheral position and are spaced apart by a second amount in the peripheral direction that is larger than the first amount, so as to form a peripheral gap therebetween, said drive unit further comprising a plurality of .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Zeng and in further view of Takagi (JP2004168501, “Takagi”, using machine translation).
Re claim 28, Osada in view of Zeng disclose claim 20, as discussed above. Osada is silent with respect to said brake unit includes a spring assembly configured to bias said brake unit into a bleed position, said spring assembly being fastened to said base plate via a bolt, wherein an amount of pretension in said spring assembly is adjustable via an adjusting means.
Takagi discloses the brake unit  (fig 2, para [0013]-[0014]) includes a spring assembly 52, 54 (fig 2) configured to bias said brake unit into a bleed position (fig 2, para [0013]-[0014]), said spring assembly 52, 54 being fastened to the brake unit via a bolt (fig 2, para [0015], bolts 72, 74, of adjusting means), wherein an amount of pretension in said spring assembly 52, 54 is adjustable via an adjusting means 72, 74 (fig 2, para [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the brake unit of Osada in view of Zeng to includes a spring assembly configured to bias said brake unit into a bleed position, said spring assembly being fastened to the brake unit via a bolt. wherein an amount of pretension in said spring assembly is adjustable via an adjusting means, as disclosed said base plate via a bolt, since Zeng discloses the brake unit 5 is fastened to the base plate 7 (fig 1); and Takagi discloses the spring assembly is fastened to the brake unit via a bolt (fig 2).
Response to Arguments
Applicant’s arguments with respect to the claims with respect to Kimura have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Osada is employed instead of Kimura.

Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
Applicant argues that Zeng does not disclose that the bearing unit can support the weight of both a rotatable rail segment and an elevator car (pg 11, 1st para). Examiner disagrees.
Zeng discloses the bearing unit is capable of supporting the weight of an elevator car (pg 1, 1st under “Summary of the invention”), so the additional weight of the rotatable rail segment does not add as much weight when compared to a fully loaded elevator car.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834